Citation Nr: 1509489	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  07-14 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a disability manifested by blood in the stool.

4.  Entitlement to an increased rating for a right knee disability manifested by a torn meniscus with degenerative joint disease.

5.  Entitlement to a compensable initial rating for bilateral hearing loss.

6.  Entitlement to an effective date prior to December 6, 2013, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985.  He subsequently served in the reserves for more than 20 years, including periods of Active Duty for Training (ACDUTRA).  

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2006, February 2013, and September 2014 decisions of the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO), as well as a November 2013 decision of the Appeals Management Center, in Washington, D.C.  In July 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

Certain issues presented in this appeal were previously before the Board in April 2011 and November 2013.  Notably, in November 2013, the Board denied the issues of entitlement to service connection for hypertension and a disability manifested by blood in the stool.  The Veteran appealed those decisions, and pursuant to a July 2014 Joint Motion for Remand, the Court of Appeals for Veterans Claims (Court) vacated and remanded the denials, indicating that further development of the claims was warranted. 

The issues of entitlement to service connection for hypertension and a disability manifested by blood in the stool, entitlement to an increased rating for a right knee disability manifested by a torn meniscus with degenerative joint disease, entitlement to a compensable initial rating for bilateral hearing loss, and entitlement to an effective date prior to December 6, 2013, for the grant of service connection for tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's currently-diagnosed degenerative joint disease of the right knee was first diagnosed during a period of ACDUTRA in March 2002, following injuries to the left knee suffered as a result of running and squatting.


CONCLUSION OF LAW

A left knee disability was incurred during ACDUTRA service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The Veteran has a current left knee disability manifested by, in pertinent part, mild degenerative joint disease, according to a November 2013 VA medical examination.  As such, the first prong of service connection is satisfied.  Id.  

The evidence also demonstrates an in-service knee left injury (during ACDUTRA), and an in-service initial diagnosis of left knee arthritis.  Throughout his service, as documented in the service treatment records (STRs), the Veteran reported a history of knee pain dating to 1985, with exacerbations of pain and swelling related to the impact activities he performed during military training.  In October 2001, the Veteran injured his bilateral knees during annual training in the Reserves while stationed at Fort Sill, Oklahoma.  A January 2002 United States Army Reserve medical examination noted bilateral medial joint tenderness of the knees.  The Veteran was subsequently diagnosed with retropatellar pain syndrome in February 2002, per a report from the Jones Army Community Hospital, when he was receiving treatment for chronic bilateral knee pain and swelling, which occurred after running or squatting.  A March 2002 report in the STRs noted x-ray evidence of early patellofemoral degenerative joint disease bilaterally.  A July 2002 record in the STRs documented grinding of the left knee with movement, and swelling. 

Despite the in-service diagnosis of arthritis, the Board observes that the record also contains evidence that weighs against the claim.  Notably, despite the March 2002 notation of x-ray evidence demonstrating early arthritis of the left knee, x-rays in February 2005, March 2005, and April 2005 failed to document such changes.  The next x-rays to identify degenerative changes occurred in October 2006.  While the Board recognizes the importance of the intervening x-rays taken in 2005, the Board finds them to be of limited probative value, considering that x-rays taken both before and after the 2005 series did document arthritis.  

Further, examiners in March 2005, July 2011, and November 2013 all provided negative opinions concerning whether the Veteran's left knee disability was incurred during active duty service or ACDUTRA.  Two of the examiners failed to consider the March 2002 x-rays taken during ACDUTRA documenting arthritis.  The March 2005 examiner stated that, despite reviewing the claims file twice, he could not locate any reports of x-rays documenting arthritis during service.  The July 2011 examiner similarly stated that prior to March 2005, the Veteran's "subjective complaints of left knee pain" had not resulted in any medically-documented disability.  That the March 2005 and July 2011 examiners failed to comment on a highly relevant piece of evidence in the record undermines the probative value of their reports.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a medical opinion that is not factually accurate, fully articulated, or based on sound reasoning, is not probative).  

The November 2013 examiner's opinion regarding onset of arthritis is internally inconsistent, and also fails to address all relevant facts.  In the diagnosis section of the report, he related the left knee disability to an initial diagnosis of arthritis in October 2006.  In other sections of the report, he acknowledges a 2002 diagnosis of "early patellofemoral degenerative joint disease bilaterally," without explaining why he attributes the currently-diagnosed arthritis of the left knee to the October 2006 x-rays.  

That examiner opined that it was "medically improbable and unlikely" that the October 2001 injury would produce degenerative joint disease.  While the November 2013 examiner's opinion concerning the possible relationship between the October 2001 injury and the 2002 diagnosis of arthritis is informative, the examiner failed to account for the disability's potential relationship to the regular treatment the Veteran received for left knee pain and swelling, the fact that the disability was diagnosed, per available records, during ACDUTRA, or the in-service diagnosis of retropatellar pain syndrome.  As such, the Board finds that the examiner's report has limited probative value.  Id.  

Considering the in-service diagnoses of retropatellar pain syndrome and degenerative joint disease, the Board finds that the preponderance of the evidence demonstrates that the current left knee degenerative joint disease was incurred during a period of ACDUTRA, and that service connection is warranted.  38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a left knee disability is granted.


REMAND

The issues of entitlement to service connection for hypertension and a disability manifested by blood in the stool must be remanded either for compliance with a Court order concerning the duty to assist.  Specifically, the July 2014 Joint Motion for Remand concluded that VA failed to contact the United States Army Human Resources Command (HRC), pursuant to guidance by the National Personnel Records Center indicating that the HRC may have relevant records concerning the specific dates of the Veteran's ACDUTRA service, which the Board has previously indicated to be "determinative of his entitlement to service connection."  See Board Remand, April 2011 at 4.

The remaining issues must be remanded for the issuance of a statement of the case (SOC).  The Veteran submitted timely notices of disagreement (NODs) with respect to decisions on the issues of entitlement to an increased rating for a right knee disability manifested by a torn meniscus with degenerative joint disease (February 2013 rating decision); entitlement to a compensable initial rating for bilateral hearing loss (November 2013 rating decision); and entitlement to an effective date prior to December 6, 2013, for the grant of service connection for tinnitus (September 2014 rating decision).  When a Veteran has filed an NOD and there is no SOC on file for the issues identified in the NOD, the Board must remand, not refer, the issues to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  .  Contact the United States Army Human Resources Command, or any other appropriate service department offices, to verify the dates of the Veteran's periods of active duty for training, special active duty, and inactive duty training in the Reserves for the period May 2001 to May 2003.  Also request that a search be conducted for all service treatment records pertaining to the Veteran, to include during his Reserve service, that are not currently of record.  If more details are required to conduct such search, the Veteran should be asked to provide the necessary information.  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the Veteran informed of any negative results.

2.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.

3.  Undertake all appropriate steps to issue the Veteran an SOC addressing the issues of entitlement to an increased rating for a right knee disability manifested by a torn meniscus with degenerative joint disease, entitlement to a compensable initial rating for bilateral hearing loss, and entitlement to an effective date prior to December 6, 2013, for the grant of service connection for tinnitus.

Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the remanded issues, the AOJ should undertake any indicated development, readjudicate the claims in light of the entire evidentiary record, and then issue a supplemental statement of the case, if appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


